Citation Nr: 1614357	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  14-01 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Service connection for cancer of the esophagus, (also claimed as hiatal hernia, stomach ablation, Barrett's Syndrome and acid reflux) to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to May 1969, to include in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.   

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2015.  A transcript of those proceedings is of record.

In February 2016 the Board requested a medical opinion regarding the issue under appeal.  The Board has received the requested medical opinion and now proceeds with adjudication of the claim.


FINDINGS OF FACT

The Veteran's credible reports of increasingly severe esophageal symptomatology since service, including Barrett's Syndrome and acid reflux, have been linked to his diagnosis of esophageal cancer by competent medical evidence. 


CONCLUSION OF LAW

The criteria for service connection for residuals esophageal cancer and its residual effects have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for residuals of esophageal cancer, as well as previous hiatal hernia, stomach ablation, Barrett's Syndrome, and acid reflux.  The Veteran reports that when he departed Vietnam in May 1969, he complained of heartburn and was told to take antacids.  He continued to experience worsening symptoms of acid reflux and was eventually prescribed Nexium and Omeprazole to treat his condition.  The condition then developed into a hiatal hernia that required surgery, with additional surgery required for a stomach ablation.  At that time, an endoscopy was performed, and Barrett's syndrome was diagnosed.  The Veteran underwent endoscopies every two years to monitor his condition.  During the course of a regular endoscopy in 2011, irregular cells were identified, and esophageal cancer was eventually diagnosed.  The Veteran underwent surgery to have his esophagus removed, and was later determined to be free of the cancer; however, he continues to live with the residuals of this condition, which has required significant lifestyle changes.   

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Here, the Veteran has credibly described a steady progression of gastroesophageal symptoms that began as heartburn in service and, over the years, progressed into increasingly severe conditions leading to esophageal cancer.  

Additionally, a March 2016 opinion from the chief of gastroenterology at the New Mexico VA Medical Center (VAMC) states that it is more likely than not that the both the Veteran's chronic heartburn and Barrett's Esophagus are independent risk factors for developing esophageal cancer and that there is extensive literature supporting these associations. 

In light of the March 2016 medical opinion and the Veteran's credible reports of ongoing, worsening esophageal symptomatology since service, and resolving all doubt in the Veteran's favor, the Board finds that the criteria for service connection for esophageal cancer and associated residuals is warranted.  38 C.F.R. § 3.303(a). 


ORDER

Service connection for residuals of esophageal cancer is granted. 


____________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


